Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 1 of 7 PageID #: 315




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 BRANDON SAVAGE,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:19-cv-00992-JMS-TAB
                                                        )
 HEATHER DAVIS, et al.                                  )
                                                        )
                                Defendants.             )

                 Order Granting Defendants' Motions for Summary Judgment

        Plaintiff Brandon Savage, an inmate in the Indiana Department of Correction, filed this

 civil rights action alleging that the defendants were deliberately indifferent to his health and safety

 after Mr. Savage threatened self-harm. The defendants have moved for summary judgment.

                                 I.      Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

 if no reasonable factfinder could return a verdict for the non-moving party. Nelson v. Miller,

 570 F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving

 party must set forth specific, admissible evidence showing that there is a material issue for trial.

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Inadmissible evidence, including hearsay,

 cannot create a genuine issue of fact. Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016).
Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 2 of 7 PageID #: 316




        The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018).

 It cannot weigh evidence or make credibility determinations on summary judgment because those

 tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). But "[w]hen

 opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

 that no reasonable jury could believe it, a court should not adopt that version of the facts for

 purposes of ruling on a motion for summary judgment." Scott v. Harris, 550 U.S. 372, 380 (2007).

        The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and need not

 "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

 motion before them. Grant v. Tr. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        This Court's local rules require that

        A party opposing a summary judgment motion must, within 28 days after the
        movant serves the motion, file and serve a response brief and any evidence (that is
        not already in the record) that the party relies on to oppose the motion. The response
        must include a section labeled “Statement of Material Facts in Dispute” that
        identifies the potentially determinative facts and factual disputes that the party
        contends demonstrate a dispute of fact precluding summary judgment.

 L.R. 56-1(b). The Seventh Circuit has "repeatedly held that the district court is within its discretion

 to strictly enforce compliance with its local rules regarding summary-judgment motions."

 Patterson v. Indiana Newspapers, Inc., 589 F.3d 357, 360 (7th Cir. 2009); see Streckenbach v.

 Meisner, 768 F. App'x 565, 567 (7th Cir. 2019) ("Because [the plaintiff] did not respond to the

 defendants' motion for summary judgment in the manner required by the local rules, the district

 court adopted the defendants' proposed findings of fact, and we do the same.").

        Here, Mr. Savage filed a one-page response that did not include a statement of material

 facts in dispute. Dkt. 50. He submitted no evidence in support of his response. The Court therefore

 accepts the defendants' statements of facts as undisputed. This does not alter the standard for
Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 3 of 7 PageID #: 317




 assessing a Rule 56 motion, but it does "reduc[e] the pool" from which the facts and inferences

 relative to such a motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                      II.    Undisputed Facts

        The events relevant to Mr. Savage's complaint took place at the New Castle Correctional

 Facility where he was in custody in late 2018 and early 2019. Defendant Heather Davis was a

 nurse at New Castle, and defendant Sergeant Earl Gilbert was a member of the custody staff

 working in the mental health unit.

        On September 3, 2018, Mr. Savage was in custody at New Castle's mental health unit. That

 morning, Mr. Savage refused to meet with the medical provider. Dkt. 47-3 at 1 (medical records).

 Shortly after midnight on September 4, Mr. Savage denied suicidal ideation and stated that he

 wanted to "go back down range." Id. at 6. In his deposition, Mr. Savage testified that nothing

 eventful happened on September 3, 2018. Dkt. 43-3 at 12.

        On December 25, 2018, Mr. Savage indicated that he was depressed and wanted to be

 moved because another offender was teasing him through the vents in his room. Dkt. 43-1 at 3

 (medical records). Mr. Savage tied his bed sheet into knots and threatened to hang himself. Id. He

 also broke a plastic light fixture, swallowed several small pieces of plastic, and inserted three

 pieces of plastic into his rectum. Id. He was ordered to be placed on suicide watch by a prison

 doctor. Id. When custody staff arrived to remove him from his cell, Nurse Davis heard him say,

 "Yeaaahhh, I got my way, I got my way." Id. Nurse Davis spoke to Mr. Savage in an exam room,

 where he reported no interest in self-harm and agreed to remove the plastic pieces from his rectum.

 Id. He was escorted into a padded cell on a different range. Id.

        Mental health staff visited with Mr. Savage on December 26 in the padded cell. Id. at 8.

 He was assigned constant observation and given only a smock. Id.
Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 4 of 7 PageID #: 318




         On December 27, Mr. Savage reported that he had passed glass in his bowel movement.

 Id. at 11. He threatened to cut himself and file a Prison Rape Elimination Act form against prison

 staff. Id.

         On December 28, Nurse Davis visited Mr. Savage and reminded him to use his time in the

 padded cell for reflection. Id. at 13. Mr. Savage reported that he was "kind of" suicidal but denied

 a plan for self-harm. Id. He was smiling and laughing while answering questions, and he had no

 complaints. Id.

         On December 29, Nurse Davis visited Mr. Savage, who denied any suicidal thoughts and

 showed no acute signs of distress. Id. at 16. Mr. Savage was smiling at staff, and his vitals were

 within normal limits. Id.

         On January 10, 2019, Mr. Savage reported inserting a razor in his rectum. Id. at 18. He was

 placed on constant supervision.

         On January 13, Nurse Davis visited Mr. Savage, who complained of throat irritation from

 being exposed to a chemical agent that had been sprayed at another inmate. Id. at 20. He showed

 no acute signs of distress.

         At his deposition, Mr. Savage testified that his medical records are fabricated. See, e.g.,

 dkt. 43-3 at 7 (any records from January 2019 indicating treatment at New Castle are incorrect);

 id. at 8 (any records of Mr. Savage being at New Castle from December 26 to December 29, 2018,

 are fabricated). According to Mr. Savage, he attempted suicide on December 25, 2018, by tying a

 sheet around his neck and attempting to hang himself. Id. at 12. Shortly before hanging himself,

 he communicated with Nurse Davis and Sergeant Gilbert by intercom and told them of his plan.

 Id. at 13.
Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 5 of 7 PageID #: 319




         According to Mr. Savage, New Castle staff member Officer Looney saved him, and he was

 transported to St. Vincent Hospital where he remained unconscious until at least January 2019.

 Id. at 8 (helicopter transport to hospital), id. at 13 ("I woke up in the hospital . . . either in January

 or February."); id. at 15 ("Officer Looney told me at the hospital that he saved me.").

 Officer Looney also told Mr. Savage that Nurse Davis made disparaging comments about

 Mr. Savage's and refused to provide him treatment because of his sexual orientation. 1 Id. at 8−9.

         Mr. Savage testified that he received a $1,565.40 bill from St. Vincent for his treatment.

 Dkt. 43-3 at 10. Nurse Davis has filed as an exhibit a bill to Mr. Savage from St. Vincent Anderson

 for $1,565.40, but the date of service is listed as October 15, 2018. Dkt. 43-4.

         Nurse Davis testified by affidavit that she did not encourage Mr. Savage to consider suicide

 and did not ignore any attempts at suicide or self-harm. Dkt. 43-2 at 5, ¶ 18 (Davis affidavit).

 Sergeant Gilbert testified by affidavit that he never laughed at any threat of self-harm by

 Mr. Savage and that he took immediate action to prevent any threatened self-harm. Dkt. 47-1 at 2,

 ¶¶ 5−6 (Gilbert affidavit).

                                           III.    Discussion

         To prevail on an Eighth Amendment claim based on deliberate indifference to serious

 medical needs, a plaintiff must show that (1) he suffered from an objectively serious medical

 condition and (2) the defendant knew about his condition and the substantial risk of harm it posed,

 but disregarded that risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Knight v. Grossman,

 942 F.3d 336, 340 (7th Cir. 2019).




 1
  Officer Looney's alleged statements are inadmissible hearsay and therefore cannot be used to
 create a genuine dispute of fact. Cairel, 821 F.3d at 830.
Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 6 of 7 PageID #: 320




        In his complaint, Mr. Savage alleged that Sergeant Gilbert and Nurse Davis were

 deliberately indifferent to his risk of suicide on December 25, 2018, and that Sergeant Gilbert was

 deliberately indifferent to his risk of suicide on September 3, 2018.

        The undisputed facts do not allow a rational jury to find that Mr. Savage attempted or

 threatened suicide or self-harm on September 3, 2018. The jury therefore could not find that

 Sergeant Gilbert was deliberately indifferent on that date.

        As for December 25, 2018, the undisputed evidence is that Mr. Savage engaged in some

 degree of self-harm on that date. 2 Sergeant Gilbert and Nurse Davis both testify that they took

 action to prevent Mr. Savage from harming himself. Dkt. 47-1 at 2, ¶¶ 5−6 (Gilbert affidavit);

 dkt. 43-2 at 5, ¶ 18 (Davis affidavit). Nurse Davis and Sergeant Gilbert's accounts are undisputed.

 See Streckenbach, 768 F. App'x at 567 (adopting movant's facts as undisputed where non-movant

 failed to respond in compliance with local rules). And Mr. Savage has put forth no evidence to

 show deliberate indifference. Based on the undisputed facts, no rational jury could find that either

 Sergeant Gilbert or Nurse Davis was deliberately indifferent to Mr. Savage's health and safety.

                                         IV.    Conclusion

        Defendant Heather Davis's motion for summary judgment, dkt. [41], is granted. Defendant

 Earl Gilbert's motion for summary judgment, dkt. [45], is granted. Final judgment shall now issue.

        IT IS SO ORDERED.


         Date: 2/12/2021




 2
  The Court need not decide whether, as Mr. Savage testified, he hung himself and was transported
 via helicopter to St. Vincent hospital or whether, as the medical records and all other available
 evidence indicate, Mr. Savage was peacefully escorted to another cell before any attempt to hang
 himself.
Case 1:19-cv-00992-JMS-TAB Document 52 Filed 02/12/21 Page 7 of 7 PageID #: 321




 Distribution:

 BRANDON SAVAGE
 257047
 WABASH VALLEY – CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com

 Rachel D. Johnson
 KATZ KORIN CUNNINGHAM, P.C.
 rjohnson@kkclegal.com
